Wheeler, J.,
(charging jury as to interest.) If you find a verdict for iiie plaintiffs, I desire you to answer the question as to whether you think, on the evidence, the plaintiffs ought to have interest oil the money which has boon detained. Generally, where money is detained from a. plaintiff in such a way, he is entitled to interest. They are entitled to interest in this case, unless the delay in prosecuting this suit has been the fault of the plaintiffs. When a suit is brought, either party can advance it for trial. The law provides how a suit shall be brought, and as to the course of procedure. The plaintiff can proceed according to the course of the court, and press the case for trial; and the defendant can also have the case advanced and proceeded with for trial. If there is any delay contrary to the rules of the court in furnishing any papers, the defendant can apply to the court, and ask that the papers be required to be furnished according (o the rules of the court. That is, the court is ojien to both sides after a suit is brought.
Yon have heard the testimony of the plaintiffs’ witness on this subject, as to the attorneys, the issue as to fees and charges, and the reference, and all that, as to this case. It was begun in 1863, and has run till now,-—23 years. If you think that delay was the fault of the plaintiffs, Llion you may return a verdict that the plaintiffs are not entitled to interest; otherwise, you will say that the plaintiffs are entitled to interest. If j'ou think that for a part of the time they are to blame for the delay, you may say as to what part interest ought not to be allowed, and be prepared, when you return a verdict, if you return a verdict for the plaintiffs at all, to say how much interest, for what time you think interest ought to be computed, if any. Tf none at all, you can answer it, “without interest.” If you think there ought to be interest, you can say, “with interest for the whole time,” or, “with interest from such a time.” We leave that to you, and we desire to have you agree upon this subject, and also to bo prepared to answer when you come into court as to which articles, if any, the plaintiffs are entitled to recover.
Yerdict for plaintiffs, without interest.